Title: From James Madison to James Simpson, 25 August 1806
From: Madison, James
To: Simpson, James



Sir
Department of State 25 August 1806

I have received your communications respecting the wreck of the Brig Indefatigable on the Atlantic coast of Morocco and the capture of the people belonging to her by the Arabs, who offer them for a ransom.  It seems very questionable, whether this vessel was really American, though there appears less reason to doubt that most of the people are citizens of the U. States; and considering that they were under our flag, which, though it might have been usurped, may have decoyed the Seamen, humanity pleads in favor of their redemption and that of the Captain, mate & passenger, with them, tion at the public charge, if the exorbitancy of the sum demanded can be reduced to what may meet the approbation of the Consuls, generally, who have or may have their countrymen to redeem in like manner.
The accounts accompanying your letter of the 5th. of July of last year have been received, but the vouchers have never come to hand.  I have the honor to be, Sir, very respectfully, Your most obed. Servt.

James Madison

